Case 18-34214-bjh11 Doc 58 Filed 04/15/19           Entered 04/15/19 15:51:41        Page 1 of 3



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
Ph. (972) 991-5591
Fax (972) 991-5788

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



IN RE                                        §
                                             §
NOBLE REY BREWING CO, LLC                    §       CASE 18-34214-11
                                             §
        DEBTOR                               §


                                WITNESS AND EXHIBIT LIST


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:



        COMES NOW, Noble Rey BrewingCo., LLC, ("Debtor"), as Debtor in possession, files

this its Witness and Exhibit List for hearing on Motion to Ratify Sale and respectfully represents

as follows:

        Witness

        Chris Rigoulot

        Representative of Craft Equipment LLC

        Any witness designated by any other party

        Exhibits
Case 18-34214-bjh11 Doc 58 Filed 04/15/19              Entered 04/15/19 15:51:41         Page 2 of 3




       Amended Disclosure Statement

       Amended Plan

       Certificate of Service

       Notice of intent to Conduct Auction

       Purchase and Sale Agreement

        Any exhibit designated by any other party




                                               Respectfully submitted,




                                               __/s/ Eric Liepins________
                                               ERIC A. LIEPINS
                                               ERIC A. LIEPINS, P.C.
                                               12770 Coit Road
                                               Suite 1100
                                               Dallas, Texas 75251
                                                (972) 991-5591
                                                (972) 991-5788 - telecopier

                                               PROPOSED ATTORNEYS FOR DEBTOR


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing List was sent to all creditors
of the estate on this the15th day of April 2019.

                                               __/s/ Eric Liepins _______
                                               Eric Liepins
Case 18-34214-bjh11 Doc 58 Filed 04/15/19   Entered 04/15/19 15:51:41   Page 3 of 3
